Title: Transcript of Remaining Defense Evidence: 30 November–1 December 1770
From: UNKNOWN
To: 


       
        Patrick Keaton, sworn.
       
       On the evening of the 5th of March I was at my lodgings, I heard a noise, and went out towards Union-street, and saw people coming from the North-end, with sticks and clubs in their hands; it was about nine o’clock. I followed them to Dock-square, somebody asked what was the matter, he was answered, that a boy and soldier had been foul of one another; they hallowed King-street; I went up to the foot of Jenkin’s lane, and there I saw a tall Molatto fellow, the same that was killed, he had two clubs in his hand, and he said, here take one of them, I did so.
       Q. What sort of clubs were they?
       A. They were cord wood sticks; I went up to the head of the lane, and I dropt the stick in the snow; he went on cursing and swearing at the soldiers, down towards where the people surrounded the soldiers; I stood by the stone steps at the Custom-house, there were people coming from all parts, calling out bloody back, and one thing and another; I could not distinguish what one half of them said; I had not been long there ’till three or four guns went off, and I went home.
       Q. Did you see any thing thrown at the soldiers?  A. No.
       Q. Did you see any body strike upon their guns?
       A. No, but I heard the soldiers say keep off, keep off.
       Q. What number of people was there in Dock square?
       A. About two hundred.
       Q. Did you hear any body say kill them, kill them, knock the mover?  A. No.
       Q. Did the people appear to be pressing on the party?
       A. Yes, they were as I thought.
       
       William Davis, Serjeant-major of the 14th Regiment, sworn.
       Monday evening the 5th of March, about eight o’clock, I was going towards the North-end in Fore-street, near Wentworth’s wharff, I saw a number of people in the street before me.
       Q. What number?
       A. About two hundred, I then stept aside, and when they came up, I saw several armed with clubs, and large sticks, and some had guns; they came down regularly in two’s and three’s a breast; they were a minute in passing me.
       Q. Were they soldiers that had guns?
       A. No, I saw no soldier in the street; I heard them saying damn the dogs knock them down, we will knock down the first officer, or bloody backed rascal we shall meet this night; some of them then said they would go to the southward, and join some of their friends there, and attack the damned scoundrels, and drive them out of the town, for they had no business here. Apprehending danger if I should be in my regimentals, I went into a house at the North end and changed my dress, and in my return from the North-end, about nine, coming near Dock square, I heard a great noise a whistling and rattling of wood; I came near the Market place, and saw a great number of people there, knocking against the posts, and tearing up the stalls, saying damn the lobsters, where are they now; I heard several voices, some said let us kill that damned scoundrel of a Sentry, and then attack the Main guard; some said, let us go to Smith’s barracks, others said let us go to the rope-walks; they divided: The largest number went up Royal-exchange-lane, and another party up Fitch’s alley, and the rest through the main street, up Cornhill. I passed by the Golden-Ball, I saw no person there but a woman, persuading a man to stay at home; he said he would not, he would go amongst them, if he lost his life by it. I went into King-street, looking towards the Custom-house, I saw a number of people seemingly in great commotion; I went towards my barracks, and near the fish stall at Oliver’s dock, I met a great number of people coming towards King-street, with clubs and large sticks.
       Q. What time was this?
       A. It was past nine, for I heard bells ring before. One of them was loading his piece by Oliver’s dock, he said he would do for some of these scoundrels that night. The people were using threats against the soldiers and Commissioners, damn the scoundrels and villains of soldiers and Commissioners, and damn the villain that first sent them to Boston, they shall not be here two nights longer. I went to my barracks; the roll had been called, and there was not a man absent, except some officers that quartered in the town, and their servants. Immediately after I heard as it were a gun fired in King-street, and afterwards two or three more.
       Nathaniel Russel, Chairmaker, sworn.
       On the evening of the 5th March, betwixt nine and ten o’clock, I was at my own house and heard the bells ring, I run out to know where the fire was: I got from Byles’s meeting down to the South meeting; I saw a number of men and boys armed with clubs, and fifteen or twenty more coming along, some were damning the soldiers that they would destroy them, and sink them, and they would have revenge for something or other I could not tell what, that they would drive them before them: some of the people there said they had been to Rowe’s barracks, and had driven the soldiers or the Sentinel into the barracks. I went to the Town-house, there I saw Mr. Cox; I saw a number of people with clubs; I saw at a distance, a parcel of soldiers at the Custom house; I went down to the right of them, where Capt. Preston stood; I had not been there a minute before the guns were fired, previous to which, I saw several things but dont know what they were, thrown at the soldiers, as they stood in a circle by the Custom house. I was at the west of the soldiers; I was looking over the Molatto’s shoulder: I saw Samuel Gray there. Upon these things being thrown, I intended to retreat as fast as I could; I had not got three yards before the guns were fired, first one, then another, and so on, I think there were seven in all.
       Q. Before you turned, did you see any thing strike the guns?
       A. I did not see, but I heard something strike, and the guns clatter. There was a great noise, the cry was, fire, damn you fire.
       Q. Was the cry general?  A. Yes, it was general.
       Q. How many people do you imagine were then gathered round the party?  A. Fifty or sixty able bodied men.
       Q. Did they crowd near the soldiers?
       A. So near, that I think you could not get your hat betwixt them and the bayonets.
       Q. How many people do you think there might be in the whole?
       A. About two hundred.
       Q. Did the soldiers say any thing to the people?
       A. They never opened their lips; they stood in a trembling manner, as if they expected nothing but death. They fired first on the right. I was looking on the whole body, no one between me and the soldiers that interrupted my sight; I saw no blows given, or any of the soldiers fall.
       
       Q. Might not their trembling proceed from rage as well as fear?
       A. It might proceed from both.
       John Cox, Brick-layer, sworn.
       Note. This witness was called on the part of the Crown, to invalidate the testimony of Russel the former witness.
       Q. Did you come down from the South end with Mr. Russel?
       A. No, I met him at the Town-house. I saw three soldiers, two belonging to the Neck, and one to the Main Guard, by Liberty-tree, I was at Mr. Gore’s shop opposite the Tree; one said to the other, bring half your guard, and we will bring half ours, and we will blow up this damned pole; I said, so sure as you offer ye scoundrels to blow up that pole, you will have your brains blown out.
       Q. How were these soldiers dressed?
       A. In their regimentals, one was a drummer.
       Q. Was he a black man?  A. No, he was a white man.
       Henry Knox. Stationer, sworn.
       I was at the North-end, and heard the bells ring, I thought it was fire; I came up as usual to go to the fire; I heard it was not fire, but the soldiers and inhabitants were fighting; I came by Cornhill, and there were a number of people an hundred and fifty, or two hundred; I asked them what was the matter, they said a number of soldiers had been out with bayonets and cutlasses, and had attacked and cut the people all down Cornhill, and then retreated to their barracks; a fellow said they had been cutting fore and aft. The people fell gradually down to Dock-square. I came up Cornhill, and went down King-street, I saw the Sentinel at the Custom-house steps loading his piece; coming up to the people, they said the Sentinel was going to fire.
       Q. How many persons were there at that time round the Sentinel?
       A. About fifteen or twenty, he was waving his piece about, and held it in the position that they call charged bayonets. I told him if he fired he must die for it, he said damn them, if they molested him he would fire; the boys were hallowing fire and be damned.
       Q. How old were these boys?
       A. Seventeen or eighteen years old. I endeavoured to keep one fellow off from the Sentinel, I either struck him or pushed him away.
       Q. Did you hear one of the persons say, God damn him, we will knock him down for snapping?
       
       A. Yes, I did hear a young fellow, one Usher, about eighteen years of age say this.
       Q. Did you see any thing thrown at the Sentinel?
       A. No, nothing at all.
       Q. Did you see the party come down?  A. Yes.
       Q. What was the manner of their coming down?
       A. They came down in a kind of a trot, or a very fast walk.
       Q. Did they come down in a threatening posture?
       A. Very threatening, at least their countenances looked so, they said make way, damn you make way, and they pricked some of the people.
       Q. Did you see the Corporal?
       A. I saw a person with the party, whom I took to be the Corporal.
       Q. Had he a surtout on?  A. Yes, he had.
       John Bulkely, Clerk to Mr. Josiah Quincy, sworn.
       Hearing the bells ring I went out, and imagined it had been for fire, but found I was mistaken. I went to Mr. Quincy’s, office near the Main Guard, there was a prodigious noise in King-street. I apprehended the Sentinel was in danger, and stood in expectation of seeing the guard turned out. Capt. Preston was before the office, and appeared in a great flutter of spirit. I knew not he was Captain of the day. A very young officer commanded the guard, I pitied his situation.
       Q. What induced you to believe the guard would be turned out?
       A. By the Sentinel’s being surrounded, and the noise.
       Q. What number was about him?
       A. About fifty or sixty.
       Q. Did you stand in the shade, or was the shade on the other side of the way?
       A. I did stand in the shade. A person came to Capt. Preston and said they were killing the Sentinel; Capt. Preston said damn you why do you not turn out; he spoke roughly to them, then some soldiers came out, and he and they went down to the Custom-house.
       Q. Do you know who it was came up to Capt. Preston? A. No.
       Q. Did you expect they would carry off the Sentinel?
       A. I did not know what would be the consequence, I thought if he came off with his life he would do very well.
       Benjamin Lee, an Apprentice, sworn.
       On the 5th of March there were four of us in a house together, I heard that there was fire; I went to Dock-square, when I came there I
       
       
       
       
       
       heard some in the crowd say, that the towns people had been fighting with the soldiers, and then they huzzaed for King-street.
       Q. How many people were there in Dock-square at that time?
       A. Between fifty and sixty. I went up Royal-exchange-lane and came to the Custom house.
       Q. Did you go alone?
       A. No, several went up beside me, they went up as thick as they could, and some went up the next lane, and some went up Cornhill. As I stood by the Sentinel, there was a barber’s boy came up and pointed to the Sentinel, and said there is the son of a bitch that knocked me down; on his saying this, the people immediately cried out kill him, kill him, knock him down.
       Q. What number of people was there then?
       A. I cannot tell, I believe there were as many as in this Court, some boys, some men; the Sentinel went up the Custom house steps and knocked at the door with the butt of his gun, but could not get in; then he primed and loaded, and levelled it with his hip, and desired the people to stand off, and then called to the Main-Guard to come down to his assistance.
       Q. Did he call loud?  A. Yes, pretty loud.
       Q. What was the expression he used?
       A. Turn out Main Guard. Then Capt. Preston and nine or ten soldiers came down, and ranged themselves before the Sentry-box.
       Q. Had these people that stood round the Sentinel clubs or sticks?
       A. I saw no clubs, some had sticks, such as people generally walk with.
       Q. Did you see any thing thrown at the Sentinel?  A. No.
       Q. Did you hear the people hallow or shout?
       A. They whistled with their fingers and huzzaed.
       John Frost, an Apprentice, sworn.
       Q. Did you meet some boys that evening, who said they had drove some soldiers to their barracks?
       A. In Dock-square some people said so, and huzzaed for King-street. I went up there, and saw a barber’s boy, who said this is the son of a bitch that knocked me down; the people crowded in upon the Sentinel, and he drew back to the Custom house steps.
       Q. Did you see any thing thrown at the Sentinel.
       A. No, he knocked at the Custom house door with the butt end of his gun, as I thought to get in, and then I saw him prime and load his piece, and level it with his hip.
       Q. Were they pressing on him?
       
       A. Yes they were, they said fire, damn you fire, you dare not fire.
       Q. How many people were there?
       A. About fifty or sixty young men and boys.
       Q. How old were these young men?
       A. About twenty or twenty-two.
       Q. What do you call boys?  A. Such as myself, about eighteen.
       William Botson, an Apprentice, sworn.
       I was at the Market and went up Royal exchange lane, I saw no soldier but one, and he was the Sentinel, he got on the steps and loaded, by and by I saw a party come down from the Main-guard, and all that stood round cried fire! fire! By and by they did fire, as soon as I saw a man drop, I went away.
       Q. Did you see any ice thrown at the soldiers?
       A. I saw snow balls, but no ice.
       Q. Did you see any thing strike upon their guns?  A. No.
       Q. Did you hear their guns rattle?
       A. No, I saw snow balls thrown both at the Sentinel and at the party.
       Q. Did you see any clubs thrown?  A. No.
       Q. What number of people were there about the Sentinel?
       A. Near two hundred boys and men.
       Q. Was the Custom-House door opened?
       A. Not that I minded, they hollowed fire! fire! you dogs.
       Q. Was any considerable number of snow balls thrown at the Sentinel?  A. A dozen before the party came down.
       Q. And when they came down, did they throw?
       A. Yes, as fast as ever.
       Q. Did you hear any huzzaing?  A. Not in particular.
       James Waddel, Mariner, sworn.
       On the 5th March I was in King-street at the Main-Guard, I saw the soldiers going down to the Custom house, I saw the soldiers very much molested by the people of the town throwing snow balls, sticks, and more rubbish than I can mention, I saw also the Sentinel molested at the Custom-house door; when the party came down, he fell in amongst the rest of the soldiers; I saw a soldier knocked down, but who he was I cannot tell.
       Q. Where did you stand?
       A. Betwixt the soldiers and the Sentry-box.
       Q. Do you know who knocked the soldier down?
       
       A. No, I do not, I am not certain whether it was a stick that struck him down, or a brick-bat.
       Q. Did his firelock fly out of his hand?
       A. Yes, the firelock flew out of his hand, and he took it up again and fired, and I think he was the first that fired.
       Q. Which way did the stick or brick batt come that knocked him down?
       A. It came as if thrown from towards the Town-house.
       Q. How near did the people stand to the soldiers, when the first gun was fired?
       A. The nighest might be about ten or a dozen yards from the soldiers.
       Q. When you stood there, did you see any one strike at any soldier with a stick in his hand?  A. No.
       Q. Did you see any of the prisoners there that night?
       A. Yes, I saw Hartegan, I was acquainted with him in Halifax, and I kept my eye upon him more than upon any of the rest.
       Q. Whereabout did he stand?
       A. I came up the Royal-exchange-lane, and he was then the nearest man to me.
       Q. How many guns did you hear fired?
       A. I believe about seven.
       Daniel Cornwall, Barber, sworn.
       On the evening of the 5th March I was in Milk-street, I heard the bells ring, and ran down to the Town-house, I saw diverse of the inhabitants there, I enquired the reason of the bells ringing? A young man told me, a rascally soldier had struck one of the inhabitants with a cutlass, I replied, where is the damned villain gone? He gave me no answer, presently they turned round and gave two or three cheers.
       Q. How many people were there?
       A. About thirty or forty: They went to the alley leading to Murray’s barracks, some were for going down the alley, some were not, I staid at the head of the alley, presently they went to the bottom of Royal-exchange-lane, and huzzaed and went up the lane, I myself went up the main-street, the bell at this time had stopped; as I got to the Town house, they had all got into King-street, I went down to see what they would do, there were several gentlemen persuading them to go off, and I believe they would all have gone in a few minutes, had not the soldiers come. I saw them throwing oyster shells and snowballs at the Sentry at the Custom house door, he was on the steps.
       
       Q. Are you sure you saw them throw oyster-shells at him?
       A. Yes.
       Q. One or two, or a number?  A. I think two or three.
       Q. Did they hit him?
       A. I do not think they did. Some were hollowing out, let us burn the Sentry box, let us heave it over-board, but they did neither; I stood then opposite the Custom-House door, presently I saw a party of soldiers come down, who placed themselves before the Custom House.
       Q. Before the party came down, did you hear any person say, kill him?
       A. No, I observed Capt. Preston standing by the Sentry-box, I saw him talking with a man, I do not know who he was, I went to hear what they said, but I could not; in the space of two or three minutes, I heard a stick, club, or something else strike a soldier’s gun, immediately the gun went off, and then I run.
       Q. Did you hear any thing rattle on the pavements?
       A. Yes, I heard a bayonet, or something like it, rattle on the pavements.
       Q. How many people were there, when the soldiers came down?
       A. I believe sixty or seventy.
       Q. Where did you stand?
       A. I stood at the head of Royal-exchange-lane, about three yards and a half from the Sentry box.
       Q. Could you see all the soldiers?
       A. No: just before they fired, I heard the people say, Damn you fire, you bloody backs.
       Q. Did you hear the expressions, Rush on, knock them over, knock them over?  A. No.
       Q. How long was you there?
       A. About seven or eight minutes.
       John Ruddock, Esq; sworn.
       As I went home that evening, I met a number of boys with clubs, they went so for several months before, they chused to do so, because they had been so often knocked down by the soldiers, some said the soldiers were going to fight with the people.
       Q. What number did you meet?
       A. They were in two’s or three’s, three’s or four’s in a bunch, in the whole there might be about twenty.
       
       Q. What time of night was that?  A. About eight o’clock.
       Newtown Prince, a free Negro, sworn.
       When the bells rung I was at my own house, I run to the door and heard the cry of fire, I put on my shoes, and went out, and met two or three men, asked where the fire was; they said it was something better than fire. I met some with clubs, some with buckets and bags, and some running before me with sticks in their hands; I went to the Town-house, looked down the street, and saw the soldiers come out with their guns and bayonets fixed: I saw Capt. Preston with them; there were a number of people by the west door of the Town-house, they said lets go and attack the Main Guard, some said for God’s sake do not meddle with them; they said by God we will go, others again said do not go. After a while they huzzaed and went down King-street; there was a number of people came down Prison-lane, and some from the Post-office; they went down to the Custom house, and I went down. The soldiers were all placed round in a circle with their guns breast high. I stood on the right wing, when the Captain came the people crouded in to him to speak to him, and I went behind them, I went next to the Custom-house door, there were people all round the soldiers.
       Q. How near were the people to the soldiers?
       A. About three or four feet from the point of their bayonets, the thickest part was by Capt. Preston. When I got to the corner I saw people with sticks striking on their guns at the right wing. I apprehended danger and that the guns might go off accidentally. I went to get to the upper end towards the Town house, I had not got to the center of the party, before the guns went off; as they went off I run, and did not stop till I got to the upper end of the Town-house.
       Q. How many did you see strike upon their guns?
       A. I cannot tell how many of them did it.
       Q. Did you hear at that time they were striking, the cry of fire, fire?
       A. Yes, they said fire, fire damn you fire, fire you lobsters, fire, you dare not fire.
       Q. Did you see any thing thrown at the soldiers?
       A. Nothing but snow balls, flung by some youngsters.
       Gregory Townsend, Esq; Merchant, sworn.
       Just after the bell rung nine, hearing the bell ring again, I went out thinking it was fire; I saw numbers of people running from the South-end some had buckets, the principal number had clubs in their hands. I asked where is the fire, I received for answer, at the Rope-walks and in King street. Numbers were coming with buckets, and the rest said Damn your bloods do not bring buckets, bring clubs.
       Q. Was this before the firing?  A. Yes.
       Andrew, (Mr. Oliver Wendall’s Negro,) sworn.
       On the evening of the 5th of March I was at home, I heard the bells ring, and went to the gate; I said there a little and saw Mr. Lovell coming back with his buckets, I asked him where was the fire, he said it was not fire; after that I went into the street, and saw one of my acquaintances and we run down to the end of the lane and saw another acquaintance coming up, holding his arm; I asked him what’s the matter, he said the soldiers were fighting, had got cutlasses, and were killing every body, and that one of them had struck him on the arm, and almost cut it off; he told me I had best not go down; I said a good club was better than a cutlass, and he had better go down and see if he could not cut some too. I went to the Town-house, saw the Sentinels placed at the Main-Guard standing by Mr. Bowes’s corner; numbers of boys on the other side of the way were throwing snow balls at them; the Sentinels were enraged and swearing at the boys; the boys called them lobsters, bloody backs, and hallowed who buys lobsters; one of my acquaintance came and told me that the soldiers had been fighting, and the people had drove them to Murray’s barracks; I saw a number of people coming from Murray’s barracks who went down by Jackson’s corner into King-street; presently I heard three cheers given in King-street, I said we had better go down and see what’s the matter; we went down to the Whipping post and stood by Waldo’s shop, I saw a number of people round the Sentinel at the Custom house, there were also a number of people who stood where I did, and were picking up pieces of sea coal that had been thrown out thereabout, and snow balls, and throwing them over at the Sentinel. While I was standing there, there were two or three boys run out from among the people, and cried we have got his gun away, and now we will have him; presently I heard three cheers given by the people at the Custom house; I said to my acquaintance I would run up and see whether the guard would turn out. I passed round the Guard house, and went as far as the west door of the Town-house. While I stood there one of my acquaintance said he would go round the corner of the Town-house, and see if the guard had turned out; he went to the corner and called me, and told me the guard was come out. I went and looked down the street, I saw a file of men, with an officer with a laced hat on before them; upon that we all went to go towards him, and when we had got about half way to them, the officer said something to them, and they filed off down the street; upon that I went in the shade towards the Guard-house, and followed them down as far as Mr. Peck’s corner; I saw them pass through the croud, and plant themselves by the Custom house. As soon as they got there the people gave three cheers. I went to cross over to where the soldiers were, and as soon as I got a glimpse of them, I heard somebody huzza and say here is Old Murray with the riot-act, and they began to pelt snow balls; a man set out and run, and I followed him as far as Philips’s corner, and I do not know where he went. I turned back and went through the people until I got to the head of Royal-exchange lane, right against the soldiers; the first word I heard was a Grenadier say to a man by me, Damn you stand back.
       Q. How near was he to him?
       A. He was so near that the Grenadier might have run him through if he had stept one step forward. While I stopt to look at him, a person came to get through betwixt the Grenadier and me, and the soldier had like to have pricked him; he turned about and said, You damn’d lobster, bloody back, are you going to stab me, the soldier said by God will I; presently somebody took hold of me by the shoulder, and told me to go home, or I should be hurt; at the same time there were a number of people towards the Town house, who said, come away and let the guard alone, you have nothing at all to do with them. I turned about and saw the officer standing before the men, and one or two persons engaged in talk with him. A number were jumping on the backs of those that were talking with the officer, to get as near as they could.
       Q. Did you hear what they said?
       A. No. Upon this I went to go as close to the officer as I could; one of the persons who was talking with the officer turned about quick to the people, and said, Damn him he is going to fire; upon that they gave a shout, and cryed out Fire and be damn’d, who cares, damn you, you dare not fire, and began to throw snow balls, and other things, which then flew pretty thick.
       Q. Did they hit any of them?
       A. Yes, I saw two or three of them hit, one struck a Grenadier on the hat, and the people who were right before them had sticks; and as the soldiers were pushing with their guns back and forth, they struck their guns, and one hit a Grenadier on the fingers. At this time, the people up at the Town house called again come away, come way; a stout man who stood near me, and right before the Grenadiers, as they pushed with their bayonets the length of their arms, kept striking on their guns. The people seemed to be leaving the soldiers, and to turn from them, when there came down a number from Jackson’s corner, huzzaing and crying, Damn them they dare not fire, we are not afraid of them; one of these people, a stout man with a long cord wood stick, threw himself in, and made a blow at the officer; I saw the officer try to fend off the stroke, whether he struck him or not I do not know: the stout man then turned round, and struck the Grenadier’s gun at the Captains right hand, and immediately fell in with his club, and knocked his gun away, and struck him over the head, the blow came either on the soldiers cheek or hat. This stout man held the bayonet with his left hand, and twitched it and cried kill the dogs, knock them over; this was the general cry; the people then crouded in, and upon that the Grenadier gave a twitch back and relieved his gun, and he up with it and began to pay away on the people. I was then betwixt the officer and this grenadier, I turned to go off, when I had got away about the length of a gun, I turned to look towards the officer; and I heard the word fire; at the word fire I thought I heard the report of a gun, and upon my hearing the report, I saw the same grenadier swing his gun, and immediately he discharged it.
       Q. Do you know who this stout man was, that fell in and struck the grenadier?
       A. I thought, and still think it was the Molatto who was shot.
       Q. Do you know the grenadier who was thus assaulted and fired?
       A. I then thought it was Killroy, and I told Mr. Quincy so the next morning after the affair happened, I now think it was he from my best observation, but I can’t positively swear it.
       Q. Did the soldiers of that party, or any of them, step or move out of the rank in which they stood to push the people?
       A. No, and if they had they might have killed me and many others with their bayonets.
       Q. Did you, as you passed through the people towards Royal-exchange lane and the party, see a number of people take up any and every thing they could find in the street, and throw them at the soldiers?
       A. Yes, I saw ten or fifteen round me do it.
       Q. Did you yourself pick up every thing you could find, and throw at them?  A. Yes I did.
       Q. After the gun fired, where did you go?
       
       A. I run as fast as I could into the first door I saw open, which I think was Mr. Dehones, I was very much frightened.
       Oliver Wendell, Merchant, sworn.
       Q. Is the witness last examined your servant?  A. Yes.
       Q. How long has he lived in your family?
       A. Above ten years.
       Q. What is his general character for truth?
       A. It is good, I have heard his testimony and believe it to be true, he gave the same relation of this matter to me on the same evening, in a quarter of an hour after the affair happened; and I then asked him whether our people were to blame, he said they were.
       Q. Can Andrew read and write?
       A. Yes, very well, he has been well educated.
       Q. Pray Sir, is it not usual for Andrew to amplify and embellish a story?
       A. He is fellow of a lively imagination, and will sometimes amuse the servants in the kitchen, but I never knew him to tell a serious lye.
       FIVE o’Clock, p.m. the Court adjourned till next morning, Saturday 1 December, nine o’Clock.
       Saturday, NINE o’Clock, the Court met according to adjournment, and proceeded.
       William Whitington, sworn.
       I was in King-street a quarter after nine o’clock on the 5th of March, and two others with me, I crossed King-street at Oliver’s-Dock, and I met a few people, but did not mind them, and the people with me did not; in a little time I heard the bells ring, and I made a stop and asked what was the matter? They said fire, I saw several people with buckets, &c. and I asked them where they were going? They said there is fire somewhere. I came up by Pudding-lane, and went in betwixt the guard and Guard-House, for at this time the Main-Guard was turned out, I saw Mr. Basset the officer, and Capt. Preston, while I was standing there, some person in the croud fronting the soldiers, cried out to the guard, will you stand there and see the Sentinel murdered at the Custom house? Capt. Preston and Mr. Basset were both together, Mr. Basset said to Capt. Preston, what shall I do in this case? Said Preston, take out six or seven of the men, and let them go down to the assistance of the Sentry; I think there were six men ordered out of the ranks, they formed themselves by files, the Corporal marched in the front, and the Captain in the rear, I was at this time on the outside of the soldiers on the left hand, and I kept on the outside from the time they marched from the parade till they came to the Custom-house, but how they formed themselves when they came there I did not see, but when I saw them they were formed in a half circle, I was about two or three yards distance from them, I heard Capt. Preston use many intreaties to the populace, begging they would disperse and go home, but what they said I cannot tell; but I heard them hollow, damn you fire! You dare not fire, we know you dare not fire; Capt. Preston desired them to go home many times; I departed and saw no more of them, and went to Wheelwright’s wharf.
       Joseph Hinkley, sworn.
       On the evening of the 5th March I heard the bells ring, I was in Mr. Hall’s house, I went out in order to see where the fire was, I heard the drum beat, I went to the shop and got a stick, and went down to the Conduit, I saw thirty or forty people with sticks in their hands.
       Q. Were they walking sticks?
       A. Some were short clubs, some were walking sticks. Then they hollowed, King-street forever, and huzzaed, some went up Royal-exchange-lane, I went with a number up Jenkin’s-alley, I went towards the Sentinel, he was walking backwards and forwards with his firelock on his shoulder; some of the people said, kill him; I had not been there long, before the party came down, and then a good many more people gathered round before the Sentinel-box, some from Quaker-lane, some from the Town-house, and some from the bottom of King-street, some with sticks, some without, they came close to the Sentinel, the bells were ringing, I had not been there long before they loaded, I was close to them when they loaded.
       Q. Who gave orders to load?
       A. I did not hear, there was such huzzaing, hollowing and whistling, that I could not hear, they had their bayonets about breast high, shoving and pricking with their bayonets to make the way clear, then the people hollowed fire! why do you not fire? Damn you fire! you bloody backs.
       Q. Did they tell the people to keep off?  A. Yes.
       Q. And did the people go back when desired?
       A. No, they pressed more upon them, while the people were thus pressing on the party, they fired, I did not hear any orders given.
       Q. How near did you stand to the soldiers?
       
       A. I fell back to the middle of the street when the first gun was fired.
       Q. To which wing did you fall?
       A. To the center, I was right facing them.
       Q. How many guns were fired?
       A. I think six or seven, I did not count them.
       Q. Did you see the people come close up to the soldiers, and strike on their guns?
       A. No, they held their sticks up over their heads, flourishing and brandishing them, saying, damn you fire? you dare not fire.
       Q. Did you see any sticks thrown?
       A. No, nor any thing else, Samuel Gray who was shot that night, clapped me on the shoulder, and said, do not run my lad, they dare not fire, and he ran back and forth among the people and clapped others also on the back as he did me.
       Q. Had he any thing in his hand?
       A. I think he had not; I looked to my left soon after the guns were fired, and saw him upon the ground, and with the help of some others, carried him to Dr. Loring’s shop, but could not get in, and left him there.
       Q. Do you know Langford in this town?  A. No.
       Q. Did you see any body go up to Gray, and thrust at him with a bayonet?  A. No I did not see it.
       Q. How near did he fall to the soldiers?
       A. He was in the middle of the street.
       Q. Did you see any of the soldiers move out of the ranks?
       A. No.
       Q. How near was you to Gray?
       A. About three or four yards distance.
       Harrison Gray, junr. sworn.
       That evening upon returning home, I saw a number of people round the Sentinel, making use of opprobrious language and threatnings, I desired them to go off, and said the consequence would be fatal if they did not; some few snow balls were thrown, and abusive language continued, they said damn him, let him fire, he can fire but one gun.
       Q. Were they men or boys?
       A. They were a mixture, about eighteen or nineteen years old, and some men.
       Q. How many were there of them?
       A. There might be from seventy to an hundred, I did not par­ticularly observe; when I could not prevail to take them off, I went to Mr. Pain’s, in a little while the party came down, I saw nothing afterwards; soon after I heard the guns fired, and Mr. Pain was wounded with one of them.
       Q. Did the Sentinel call out for the guard?
       A. I did not hear him, he retreated to the steps of the Customhouse.
       Q. Was you standing at Mr. Pain’s door when the guns were fired?
       A. I was, but was not looking that way, nor did I observe when the party came down; I told the people, the Sentinel was on duty, that was his post, and that he had a right to walk there, and that he could have enough to relieve him, if he stood in need of it, as he was so near the Main Guard.
       Charles Willis, an Apprentice, sworn.
       I know nothing worth the telling; I was not in King-street, I heard there was no fire, but I heard the soldiers were fighting. I went to Dock square, and saw a number of people there, I came up Royal-exchange-lane, and saw the firing, but was not near enough to see any thing the people did.
       
        Matthew Murray, sworn.
       
       That evening I was at home; and heard the bells ring, I went into the street and asked the occasion, I was told it was not fire, but the soldiers fighting with the inhabitants; I went into the house and could find no stick, but I cut the handle of my mother’s broom off, with this I came to King-street, but there were no soldiers; some people were coming from Royal-exchange lane, some from the Town-house, some said, damn it, they are only making fools of us, it is best to go home: I went to the head of Royal exchange-lane, and saw a cluster of people there, and I saw a boy who said that the Sentry had knocked him down with the butt-end of his gun; I saw the Sentry on the steps, and the people after he loaded, said, fire! Damn you fire! Presently after the party came down, I stood close to them, they were swinging their bayonets, telling the people to make way, I saw a man talking with Capt. Preston, I went to hear what he said, I could not hear, the grenadier on the right was struck some where on his right side, but I do not know with what, but directly he fired.
       
       Q. Was that the right hand man?  A. Yes.
       Q. Was you close to the soldiers?
       A. Yes, I was quite close to them.
       Q. Did you see any snow balls thrown before this?
       A. I think I saw two or three.
       Thomas Symmonds, Victualler, sworn.
       Betwixt eight and nine o’clock of the 5th March, I was in my house near Murray’s barracks, the people were running backwards and forwards, and there was a great mob and riot by the barrack gate; I heard the people as they went along declare, if the soldiers did not come out and fight them, they would set fire to the four corners of the barracks, and burn every damned soul of them.
       Q. Did you see the people?
       A. I was standing at my own door, I saw them pass and repass me, but I knew none of them.
       Q. Was there any disturbance before that?
       A. Yes, there was a disturbance half an hour before that.
       Q. What sort of a disturbance was it before?
       A. I saw a good number of towns people had cutlasses, clubs, and swords, there was knocking down, riot and disturbance, and this declaration of theirs was after that, and before the bells rung.
       Q. Was that said by one, two, or a number?
       A. I cannot tell indeed how many said so.
       Q. Did you at that time keep a victualling-house?
       A. Yes, I did.
       Q. Did the soldiers frequent your house?  A. Yes, they did.
       William Parker, Bricklayer, sworn.
       On the evening of the 5th March, I was at Mr. Coleman’s at the north side of the Market, I came from thence through the Market on the south side, I saw seven or eight people, the chief were boys, three or four of them were on the inside the rails, pulling the butchers stalls to pieces.
       Q. How old did these boys appear?
       A. About a dozen of years old, or smaller, some about eighteen, I went up to them and observed they were getting sticks; about half a minute after, came along a soldier, I took him to be an officer’s servant, some said here is a damned soldier, and got foul of the man, and I got the soldier away from them, and he went off, and I went towards home round by the Golden-ball, and up into King-street; I met one Mr. James Bayard he and I walked together, and I did not see a single soul in the street; we passed the Sentinel (I think that was he—pointing to White) it was cold under foot, and we stood upon Stone’s steps; in a few minutes there were three or four boys round the Sentinel, they got foul of him: one of them said the Sentinel had struck him with his gun, and they kept pushing one another against him, and pushed him into the box; I said to Mr. Bayard there will be trouble by and bye. About two minutes after there came a parcel of boys and young fellows together, in number about fifteen or sixteen, the chief of them with sticks in their hands.
       Q. What sort of sticks were they?
       A. They looked like the sticks they took at the Market, like pieces of the stalls split. When they got to the head of the lane, there was a little talking and whistling amongst them, and they said lets go up to the Main guard, and they went up by the foot of the Town-House; about one minute after there were five or six boys made their appearance out of Royal-exchange-lane, from that I went to go up round Jackson’s corner, when I came to the watch-house, I met a number of people coming round by Jackson’s corner.
       Q. How many people?  A. Twenty or thirty.
       Q. Had they sticks?
       A. Some had sticks, some had none, some had short sticks, some had walking canes.
       Q. What sized people were these?
       A. They were a mixture of men and boys running together; I asked them what had been the matter, they said there had been a squabble by Murray’s barracks, and they had drove the soldiers in; they said it was all over; then I left Mr. Bayard and they all came down into King-street, and betwixt Quaker-lane and Royal-exchange-lane they made a stop, and met in a cluster, and not long afterwards dispersed; I did not leave above twelve or fifteen in King-street, when I came out of it. I went down Quaker-lane, and a number that lived that way went down with me; as I got home and lifted the latch of the door I heard some bell ring, and I heard a gun and then another, I heard them all fired, I came back as far as the bottom of the lane and no farther.
       Q. What said the boys in the Market to the soldier who passed by?
       A. They said here is a damned soldier, some said they are all a like, this is as bad as any of them. I believe they would have beat him if I had not rescued him; he was passing quietly along.
       
       John Gridley Merchant,sworn.
       On the evening of the 5th of March, I passed my time at the Bunch of Grapes in King-street, in company with three gentlemen of the town; betwixt the hours of nine and ten we were alarmed with the bells, and a cry of fire, they said to me come Gridley we had better go and enquire where the fire is, I said I had rather sit where I was, there might be some disturbance, and I did not want to be in it; however, I agreed, and we went. I saw Mr. Davis particularly, he said to me what do you make of this, I told him I believed there was no fire, but rather a tumult. I said to Mr. Davis I will go up the street and see what the matter is, and return again and let him and the rest that were on the steps of the door know what the matter was. I went up the street into the middle of it, and I stopt just before the Sentinel placed at the Custom House, there were a large number of boys, and some men amongst them, about ten young men, the boys were in the front, and the men in the rear; I believe about twenty five, boys men and all.
       Q. How big were these boys?
       A. Little trifling boys. The Sentinel had his gun and bayonet charged, levelled with his hip. I went from thence up to the south end of the Town-house opposite to the Main-Guard.
       Q. Was the Sentinel at that time in the box or on the steps?
       A. He was retreating towards the steps with his bayonet charged. I then found the Main guard to be in confusion. I went up to the head of the Town house, where were a number of gentlemen collected together, I asked them what was the matter, they told me that the soldiers had rushed from Murray’s barracks, and had cut several of the inhabitants with their cutlasses; several people were running about the streets, and the cry was God damn the rascals. Some said this will never do, the readiest way to get rid of these people is to attack the Main guard. Strike at the root, there is the nest.
       Q. Was this particularly spoken by one or two only?
       A. No, it was general, they joined in with one another as they met. I went to the north-side of the Town house, with a view to return to the place from whence I came; I stopt at Mr. Kent’s door, and while I was standing there, a party of the guard came down from the Main guard a cross King-street. I turned round and saw a non commissioned officer (as I took him to be by his appearance) leading the party, which I at first thought was to relieve the Sentinel at the Custom-House as usual, but perceiving this guard was going down to support the Sen­ tinel, I thought it time to go where I came from, to tell the gentlemen what I had seen according to promise. I proceeded down street on the Custom-house side, on the flat stones; the soldiers were drawn up in two ranks front and rear, as I thought it, they had not had time to form as I came down; I walked betwixt the two ranks, they were then loading their pieces.
       Q. Did you hear any orders given for loading?
       A. No. Passing betwixt the ranks, their guns being on a loading position, I passed leisurly through, and they put their guns and bayonets up to let me go through. I returned to the Bunch of Grapes from whence I came, I saw Mr. Davis and the other gentlemen on the steps, Mr. Davis asked me to give an account of this matter, I told him I could give no account, except a general one, that the soldiers had come out of their barracks, and that they had been a quarreling, and the Sentinel had been interrupted in his duty. Mr. Davis asked me what was that collection of people before the Custom-House, who did they consist of; they are nothing said he, but a parcel of boys; I hastily replied, yes, Mother Tapley’s boys.
       Q. What did you mean by that?
       A. I meant boys as big as I am.
       Q. When you passed betwixt the soldiers, was any thing thrown at them, or did any body strike them.
       A. No, not that I saw. When I was at the Bunch of Grapes, I saw some snow balls thrown, some from the rear, some from the middle of the street, and some from Quaker-lane, all thrown towards the Custom house.
       Q. Was there any noise just before the firing?
       A. As I stood on the steps of the Bunch of Grapes tavern; the general noise and cry was why do you not fire, damn you, you dare not fire, fire and be damned. These words were spoke very loud, they might be heard to the Long wharff. The noise was very great indeed. There was about fifty before the soldiers, and about half the number before the Sentinel, before the party joined him.
       Mrs. Catherine Field, sworn.
       Q. Did you know Patrick Carr, who was killed by the firing in King-Street on the 5th of March last?  A. Yes.
       Q. Was he in your house that evening?  A. Yes.
       Q. Did you hear any thing he said, when he was told there was an affray with the soldiers?
       
       A. When the bells rung, he went up stairs and put his surtout on, and got a hanger and put it betwixt his coat and surtout; my husband coming at that time, gave him a push and felt the sword; he wanted to take it from him, but he was unwilling to let it go, my husband told him he should not take it with him. I do not know what he said, but one of the neighbours was in the house and coaxed the sword out of his hand, and he went out without it. He said on his death bed, he saw a parcel of boys and negroes throwing snow balls at the guard. He thought the first or second man from the Sentinel box was the man that shot him.
       
        John Mansfield, sworn.
       
       Q. Do you know Patrick Carr?
       A. Yes. On the night of the 5th of March, when the bells rung he would go out; I persuaded him much to stay at home, he did not mind me but took his sword betwixt his coat and surtout. Mr. Field coming in felt it, and said he should not take it out with him; with much coaxing a woman who lived next door got it from him.
       Q. Did you hear any acknowlegement by him on his death bed?
       A. I was often at his bed side, and all that I ever heard him say, was, he thought he knew the man that shot him, but he never made it known to me.
       Doctor John Jeffries, sworn.
       Q. Was you Patrick Carr’s surgeon?
       A. I was, in company with others. I was called that evening about eleven o’clock to him, I was engaged with Mr. Paine and could not go; next morning I went; after dressing his wounds, I advised him never to go again into quarrels and riots: He said he was very sorry he did go. Dr. Lloyd who was present, turned round to me and said, Jeffries, I believe this man will be able to tell us how the affair was, we had better ask him: I asked him then how long he had been in King-street when they fired? He said he went from Mr. Field’s when the bells rung, when he got to Walker’s corner, he saw many persons coming from Cornhill, who he was told had been quarreling with the soldiers down there, that he went with them as far as the stocks, that he stopped there, but they passed on: While he was standing there he saw many things thrown at the Sentry. I asked him if he knew what was thrown? He said he heard the things strike against the guns, and they sounded hard, he believed they were oyster shells and ice; he heard the people huzza every time they heard any thing strike that sounded hard: that he then saw some soldiers going down towards the Custom-house, that he saw the people pelt them as they went along, after they had got down there, he crossed over towards Warden and Vernon’s shop, in order to see what they would do, that as he was passing he was shot, that he was taken up and carried home to Mr. Field’s by some of his friends. I asked him whether he thought the soldiers would fire? He told me he thought the soldiers would have fired long before. I then asked him whether he thought the soldiers were abused a great deal, after they went down there? He said, he thought they were. I asked him whether he thought the soldiers would have been hurt, if they had not fired? He said he really thought they would, for he heard many voices cry out, kill them. I asked him then, meaning to close all, whether he thought they fired in self defence, or on purpose to destroy the people? He said, he really thought they did fire to defend themselves; that he did not blame the man whoever he was, that shot him. This conversation was on Wednesday 7 March, He always gave the same answers to the same questions, every time I visited him.
       Q. Was he apprehensive of his danger?
       A. He was told of it. He told me also, he was a native of Ireland, that he had frequently seen mobs, and soldiers called upon to quell them: whenever he mentioned that, he always called himself a fool, that he might have known better, that he had seen soldiers often fire on the people in Ireland, but had never seen them bear half so much before they fired in his life.
       Q. How often did he repeat this conversation?
       A. Almost every day I saw him, though he was more particular, the day but one after he was shot.
       Q. How long did he live after he received his wound?
       A. Ten days.
       Q. When had you the last conversation with him?
       A. About four o’clock in the afternoon, preceeding the night on which he died, and he then particularly said, he forgave the man whoever he was that shot him, he was satisfied he had no malice, but fired to defend himself.
       
       Q. Did you yourself see any of the transactions at Murray’s barracks on that evening?
       A. On the evening of the 5th March, I was at my father’s, opposite Mr. Cooper’s meeting; about nine, one of the neighbours run in, (a woman) she said to my father, pray sir come out, there will be murder, the soldiers and people are fighting: I went directly towards Murray’s barracks, before I got to them I found the passage way stopped up so that I could not pass; by a number of people of all sorts, I saw no soldiers just at that minute; I got upon Dr. Hyron’s steps, I saw several soldiers towards Mr. Greenleaf’s, I think there were three, one of them had a pair of tongs in his hand, another had a stick I think, he was the second, he that had the tongs was the first, behind them were several officers driving the soldiers towards the barrack gate, ordering them to go in, I saw them strike them, they turned them into the gate, they then shut the barrack gate intirely, I think the officers did that themselves; as they were putting them in, there were a great many snow balls thrown at them, they were called cowards, cowardly rascals, and that they were afraid to fight.
       Q. What number of people do you think were there?
       A. There were as many as could stand betwixt the steps and the side of the way; I took the alley to be as full as it could be, for others were pressing to get into that street and could not; I judge not less than seventy or eighty could fill that space of ground: the officers told the people not a soldier should come out, at that time I saw a gentleman speak to some of the officers, who I then took to be Mr. Palmes, I asked the person next me if he knew the names of either of the officers? He pointed to one, and said that was Capt. Goldfinch; while the gentleman was talking with Capt. Goldfinch (it was some time, about seven or eight minutes I stood on the same spot) there was a great deal of abusive language given to them, they were repeatedly called lobsters; they promised the gentleman who was speaking to them, that if any body had been injured, enquiry should be made next day, and the persons should be punished, I heard this repeated four or five different times, they spoke also to the people in general; while they were talking I saw snow balls thrown at the officers, which struck the door before which they stood; they begged the people would go away; they said they would not; the officers said, they had done all they could, they had turned the soldiers in and shut the gate, that no soldiers should come out that evening; some body replied, you mean they dare not come out, you dare not let them out; many persons cried let us go home, others said no, we shall find some soldiers in King street, a number of them then passed up the alley, as they went up they huzzaed and made a noise against the fences and side of the walls; I then passed up the alley myself into Cornhill, as soon as I got out of the alley I heard the Old-Brick bell ring.
       Q. Did you hear Dr. Cooper’s bell ring before?
       A. I think not, I heard it afterwards. There were many in the street running, some with buckets enquiring where the fire was? There were many answers given in the street it is not fire, it is the soldiers fighting, I do not know from who, but from several quarters behind and before me; I went up Cornhill and saw a number of persons collected betwixt Mr. Jackson’s shop and the Town-house.
       Q. How many?
       A. About twenty, I thought many of them were the persons that had just left the alley, I had followed them with my eye and saw them stop there, many of them had sticks, they did not use them to walk with, as they went up they flourished them about.
       Q. What number of sticks did you see flourishing in that manner?
       A. I thought about two-thirds of them had sticks.
       Q. Was there a general cry?
       A. No, the chief was huzzaing. As they went up several of them struck against Jackson’s shop-windows and said, damn it, here lives an importer, others ran more towards the Town-house and took up pieces of ice and threw at Jackson’s windows and broke four panes of glass, I stood and counted them; at that time Mr. Cazneau came up and said, do not meddle with Mr. Jackson, let him alone, do not break his windows, and they left off throwing; the bigger part of them immediately pushed down King-street by the north side of the Town-house, others of them went betwixt the west door of the Town-house and Cornhill, and said, we will go to the guard; I then went over to the opening betwixt the south side of the Town-house and the Guard-house, to look down to see if they did stop there, at that time I heard a huzza I thought lower down King-street, it was not from any of the people I had then in view, these persons did not stop by the Guard-house, but run directly down King-Street; I then turned back, and returned by Cornhill through Boylston’s alley, I found a small circle of people talking with the officers on the steps, about twelve; at that time Dr. Cooper’s bell began to ring, one of the officers immediately cried out, pray stop that bell, I then left them and went to my father’s.
       Q. Did you see any person ring the bell?
       A. No, I saw no person, but I saw a window open.
       Q. Was any thing done to stop it?
       
       A. I saw nothing done, I had been but a little while in the house, I had just took off my cloak when the girl ran in from the kitchen, and said there is a gun fired, I replied to the company, I did not believe it, for I had seen the officers put in the soldiers and shut the gate.
       Captain Edmund Mason, sworn.
       Q. By whom is the Sentry at the Custom-house placed?
       A. The Sentinel at the Custom-house is placed by order of a commanding officer, the commanding officer was then Lieut. Col. Dalrymple, by his order a Sentry was placed at the Custom-house to take care of the money in the Cashier’s office, books, &c. that is the duty of a Sentinel stationed at the Custom house.
       Q. Had a Sentry alternately been placed there for some months before the 5th March?
       A. Yes, for many months before, ever since I came to the town, and the Sentinel there cannot stir till the commanding officer relieves him.
       Q. Did you see the first order for placing the Sentinel at the commissioners office when they kept at Concert-hall?
       A. I did not, I was not then in the country.
       Thomas Hall, sworn.
       Produced on the part of the Crown.
       Q. Do you know any of the prisoners?
       A. Yes, White, Killroy, Wemms, and Carrol.
       Q. Did White say any thing to you on the 5th of March last?
       A. Yes. I went down King-street just after the bells began to ring, and he said, Hall, I am molested and imposed on on my post, I cannot keep my post clear; Hall take care of yourself, there will be something done by and bye. I moved away to the corner of Stone’s house and there stood.
       Q. Were any number of people about the Sentinel at that time?
       A. Yes, there were about twenty, he said he could not keep his post clear. They said he dared not fire. He cocked his gun on the steps, then he presented his gun, and they drew off again.
       Q. What did he say to the people?
       A. He desired them to keep off. Some were throwing snow balls, some oyster shells at him.
       Q. Did you see any of them hit the Sentinel?
       A. No; I saw them hit his gun two or three times; then he hollowed for the guard, and the guard came down.
       
       Q. What expression did he use?
       A. He hollowed soldiers come here, and they came seven men and the officer.
       Q. What followed upon that?
       A. As soon as they came down the people pressed in upon them; and they pushed with their bayonets to keep them off, but did not move out of their ranks.
       Q. Were any snow balls, sticks, or stones, thrown at the party after they came down?  A. No.
       Q. Did the soldiers tell them to keep off?
       A. Yes; but they still pressed on. Then one man fired, and I run down Royal-exchange-lane as fast as I could.
       Q. How near did you stand to the party?
       A. About twelve or fourteen feet off.
       Q. Were there people between you and the party?
       A. Yes, ten or twelve.
       Q. What was the general cry?
       A. Fire, fire, you dare not fire, fire and be damned.
       John Stewart, sworn.
       Betwixt eight and nine o’clock on the 5th of March as I was going home to Green’s lane, I met five or six men with sticks in their hands, about the middle of it I met with much the same number, and at the end of it I met with much the same number.
       Q. Which way were they going?
       A. They were going into town towards King-street.
       Captain Barbason O Hara,sworn.
       Q. Do you know Carrol one of the prisoners?
       A. I have known him these four years by a particular circumstance. I landed at a battery where he was on duty, and entered into conversation with him; and I have took particular notice of him ever since.
       Q. What is his general character?
       A. That of a discreet sober orderly man.
       Q. Do you know if a Sentinel was constantly placed at the Custom-house?
       A. Yes, for several months before last March, by order from the Commanding officer.
       Theodore Bliss, Carpenter, sworn.
       On the evening of the 5th of March I was in my own house, be­ twixt nine and ten I heard the bells ring for fire, I went out of the house and came into King-street; I there saw the soldiers and the officer. I went to the officer and asked him if his men were loaded, he said they were; I asked him if they were loaded with ball, he made me no answer, I asked if they were going to fire, he said they could not fire without his orders; directly I saw a snow ball and stick come from behind me which struck the grenadier on the right, which I took to be Warren, he fended it off with his musket as well as he could, and immediately he fired.
       Q. Where did he stand?
       A. He was the first man on the right, and the third man from the officer; immediately after the first gun, the officer turned to the right and I turned to the left and went down the lane; I heard the word fire given, but whether it was the town’s people or the officer, I do not know.
       Q. Were any blows given to the soldiers before the firing?
       A. I saw none.
       Q. Were any blows given after the first and before the second gun fired?  A. No.
       Q. Did you, or did you not, after the first gun was fired see a blow aimed?  A. I did not.
       Q. Did you not aim a blow yourself?
       A. Yes, when I was going away.
       Q. How large was that stick you saw thrown?
       A. About an inch diameter.
       Q. Did the soldier sally or step back when the stick struck him?
       A. I saw only his body, I did not see his feet.
       Q. Directly on the first gun’s going off, did any close in upon the soldiers, and aim a blow or blows at them?
       A. I did myself, whether any one else did or not I cannot tell. When I was about three or four rod from my own house, I heard the soldiers were quarrelling with the inhabitants, some inhabitants said, We had better go and see it out.
       Q. What number was coming down along with you?
       A. Six or eight, in some places eight or ten, in others one after another, all the way along from the South-end; the people were saying, the soldiers were quarrelling with the inhabitants—breeding a rumpus—going to beat the inhabitants. Some said we had better go home—others lets go now and see it out—it is the best time now—and now is the only time.
       Q. Had they buckets?  A. Yes.
       Q. Had all of them buckets?  A. No.
       
       Q. What had the rest?
       A. Some had nothing at all, some had walking canes.
       Q. What was the general cry before the firing?
       A. Fire, damn you, why do you not fire, you dare not fire.
       Q. Are you sure it was the man nighest to the Custom-house that fired first, and that the stick struck?
       A. Yes, I think I am certain of it.
       Henry Bass, Merchant, sworn.
       Produced on the part of the Crown.
       On the evening of the 5th of March I left my house in Winter-street, and went to see a friend in the neighbourhood of Dr. Cooper’s meeting. I went down the main-street, and coming near Boylston’s alley, I saw a number of boys and children from twelve to fifteen years old, betwixt Mr. Jackson’s and the alley; some of them had walking canes. A number of soldiers, I think four, sallied out of the alley.
       Q. How many boys were there?  A. Six or eight.
       Q. What time of night was it?
       A. About five minutes after nine. I took the soldiers for grenadiers, all of them had cutlasses drawn.
       Q. Did they come out of the barracks?
       A. They came out of the alley, and I imagine from the barracks; they fell on these boys, and every body else that came in their way, they struck them; they followed me and almost over took me, I had the advantage of them and run as far as Col. Jackson’s, there I made a stand, they came down as far as the stone shop.
       Q. Did you see that their cutlasses were drawn?
       A. Yes, it was a very bright night, these lads came down, some of them came to the Market square, one got a stave, others pieces of pine, they were very small, I do not know whether any of the lads were cut. I turned and then saw an oyster-man, who said to me, damn it here is what I have got by going up; (showing his shoulder wounded) I put my finger into the wound and blooded it very much. This oyster man made a stand, and several people got round him asking him questions.
       Q. What time was this?  A. About 7 minutes after nine.
       Q. Was it before the bells rung as for fire or after?
       A. It was some time before. My way lay through that alley where the barracks were, but I did not think it safe to go up that way, I returned home by the way of Royal exchange-lane.
       Q. When you got to Dock-square, were there a number of people there?
       
       A. This affair of the oyster-man gathered numbers, before that there were not above eight, all little lads, in a little time I imagine about twenty gathered. I passed up Royal-exchange-lane by the Sentinel, quite near him, I suppose there were not above fifteen persons in King-street, very few for such a pleasant night; it was then about fifteen minutes after nine.
       Q. Where was the Sentinel?
       A. Close to the corner of the Custom house, I came quite near him.
       Q. Did you see no boys by him?  A. None at all.
       Q. Did the bells ring then?
       A. No. I went up from Royal-exchange-lane to the north-side of the Town house, and when I came there the Old Brick meeting house bell began to ring.
       Q. Did this gather a great many?
       A. Yes. I proceeded towards home, I met several of my acquaintance and told them there was no fire, but there had been a quarrel with the soldiers and inhabitants, but that it was all over, in particular I met Mr. Chase, presently after another bell rung.
       Q. What bell was that?  A. Dr. Cooper’s.
       Q. What else did you see?
       A. Nothing more. I had got to Winter street when I heard the guns fire.
       Q. Did you know previous to the Old Brick bell’s ringing, that it was to ring to alarm the inhabitants?
       A. I did not, but after it had rung I knew it.
       Q. At the time when you saw the soldiers run out of the alley, did you hear any body say there had been a great number of people at the barracks?  A. No.
       Edward Paine, Merchant, sworn.
       Produced on the part of the Crown.
       On Monday evening the 5th March I went to Mr. Amory’s, while I was there the bell rung, which I supposed was for nine o’clock, Mrs. Amory said she imagined it was fire, I looked at the clock, it was twenty minutes after nine; I was going out to enquire where the fire was, Mr. Taylor came in, he said there was no fire, but he understood the soldiers were coming up to cut down Liberty-tree; I then went out to make enquiry, when I came out of the door, before I had got into King-street, I met Mr. Walker the ship carpenter, I asked him what the matter was? He said the soldiers had sallied out from Smith’s barracks, and had fell on the inhabitants, and had cut and wounded a number of them, but that they were drove into the barracks: I then went to my house to inform Mrs. Payne that it was not fire, apprehending she might be frightned; I immediately went out again, and when I came into the street, there was nobody in the street at all; the Sentry at the Custom House was walking by himself as usual, nobody near him; I went up towards the Town house, and stood by the watch-house, where were a number of people, I enquired of them what the matter was? They gave me the same account Mr. Walker did. While I stood there, I heard a considerable noise in Cornhill, and presently I heard a noise of some people coming up Silsby’s-alley, at first I imagined it was soldiers coming up that alley, and had some thoughts of retiring up the Town-house steps, but soon found they were inhabitants, I stood till they came up to me, I believe there might be twenty at the extent, some of the persons had sticks, some had not, I believe there were as many with sticks as without, they made a considerable noise, and cried, where are they? Where are they? At this time there came up a barber’s boy and said the Sentry at the Custom house had knocked down a boy belonging to their shop; the people then turned about and went down to the Sentry; I then was left as it were alone: I proceeded towards my own house, when I had got about half way, I met Mr. Spear the cooper, he said, Mr. Payne do not go away, I am afraid the Main-guard will come down; I told him I was more afraid of those people that had surrounded the Sentry, and desired him if he had any influence over them to endeavour to take them off; I then proceeded towards my own house, and when I got as far as Mr. Davis’s, directly opposite to the Custom-house: I saw a number of persons going up the steps at the Custom-house, and heard a violent knocking at the door, the Sentry stood by the box as I took it, I stopt to see if they opened the Custom house door to let them in, I found they did not open the door; I then retired to my own house, and stood on the sill of my door.
       Q. Was there noise by the Sentry?
       A. Yes, a confused noise, five or six were upon the steps, I remained at my door, and Mr. Harrison Gray came up and stood there talking with me; the people were crying out fire! fire! Damn you, why do you not fire?
       Q. Was this before the soldiers came down?
       A. Yes. Mr. Gray and I were talking of the foolishness of the people in calling the Sentry to fire on them; in about a minute after, I saw a number of soldiers come down from the Main guard, and it appeared to me they had their muskets in a horizontal posture, they went towards the Custom house, and shoved the people from the house, I did not see in what manner they drew up: at this time Mr. Bethune joined us on my steps at the door, and the noise in the street continued much the same as before, fire! fire! Damn you, fire! why do you not fire? Soon after this, I thought I heard a gun snap, I said to Mr. Gray, there is a gun snapped, did you not hear it? He said yes; immediately a gun went off, I reached to see whether it was loaded with powder, or any body lying dead, I heard three more, then there was a pause, and I heard the iron rammers go into their guns, and then there was three more discharged, one after another; it appeared to me there were seven in all, as soon as the last gun was discharged I perceived I was wounded, and went into the house.
       Q. Was it the last gun wounded you?
       A. I do not know, I did not feel it before the last gun went off.
       Q. Did you see any body throw any thing at the soldiers?
       A. No, I was not near enough to see whether the people struck or threw any thing at the soldiers.
       Q. How many people were about them?
       A. From fifty to an hundred.
       Q. Were they near to them?  A. Pretty nigh.
       Q. Could you see all the soldiers?  A. Yes.
       FIVE o’clock, p.m. the Court adjourned till Monday morning 3 December, nine o’Clock.
      